Dooley, J.,
concurring. I am unable to conclude that the unfair labor practice complaint in this case involves the meaning or application of the bargaining agreement’s specific written provisions. None of the provisions of the bargaining agreement specify the procedure at a Step III grievance hearing. I concur, *525however, because I do not believe that the Union made a sufficient showing to establish a custom and practice that has become an implied part of this contract. To find a custom and practice, “the conduct of the parties must encompass a continuity, interest, purpose and understanding which elevates a course of action to an implied contractual status.” General Committee of Adjustment v. Burlington Northern, 620 F.2d 161, 163 (8th Cir. 1980).
The Board’s conclusion is based on its finding that “the Board of Commissioners had held several Step III grievance meetings concerning disciplinary suspensions of employees” and that in all those hearings the Union representative and involved employee were permitted to remain in the room during management’s presentation. The evidence in support of this finding comes from two witnesses. Grievant testified that he had grieved suspensions four or five times in the past and that, in each instance, “we [grievant and the Union] all stayed in the room” and management presented its case first. The District operations supervisor stated that during Step III suspension hearings he was involved in “for the most part we normally went first getting facts and [the Union] normally went second.”
At best, the evidence showed that, at some hearings in the past, the procedure was as the Union wanted. It is far short of showing “continuity, interest, purpose and understanding” to elevate a course of action to an implied contractual status.